DETAILED ACTION
The following is a Non-Final Office Action in response to the Election/ Restriction Requirement received on 25 February 2022.  Claim 1 has been previously cancelled.  Claims 2 and 4 have been amended.  Claims 9 and 10 have been added.  Claims 2-10 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention II (claims 6-8) in the reply filed on 25 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 27 December 2021, has been reconsidered in view of the amendment to claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of the elected claim. Specifically, the restriction requirement of 27 December 2021 is withdrawn.  Claims 2-5, directed to a sensor device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of the elected claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/062,249, filed on 25 October 2012.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 7 December 2021 and 10 July 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,630,176. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 2-10 define an obvious variation of the invention claimed in U.S. Patent No. 10,630,176.  Claims 2-10 of the instant application are anticipated by patent claims 1-6 in that claims 1-6 of the patent contain all the limitations of claims 2-10 of the instant application.  Claims 2-10 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 2-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 9, 12, 15 and 16 of U.S. Patent No. 9,819,261. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 2-7, 9 and 10 define an obvious variation of the invention claimed in U.S. Patent No. 9,819,261.  Claims 2-7, 9 and 10 of the instant application are anticipated by patent claims 1, 3, 4, 6, 8, 9, 12, 15 and 16 in that claims 1, 3, 4, 6, 8, 9, 12, 15 and 16 of the patent contain all the limitations of claims 2-7, 9 and 10 of the instant application.  Claims 2-7, 9 and 10 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 9, 12, 15 and 16 of U.S. Patent No. 9,819,261 in view of USPN 4,566,410 to Demizu. 
As per claim 8, the Yamazaki et al. reference does not expressly disclose the further limitations taught by the Demizu reference, namely: the load further comprises a micro control unit (see column 4 lines 33-44, “control unit 2”), an amplifier circuit (see column 4 lines 33-44, “amplifier 2d”) and an AD converter (see column 4 lines 33-44, “AD converter 2e”), wherein the amplifier circuit (“amplifier 2d”) is configured to amplify an input voltage (see column 4 lines 33-44, “amplifying a voltage drop”) from the sensor (see column 4 lines 33-44, “water temperature sensor 6”) and output amplified voltage (“amplifying a voltage drop”), and wherein the AD converter (“AD converter 2e”) is configured to convert the amplified voltage (“amplifying a voltage drop”) to a digital signal (see column 4 lines 33-44, “digital signals”) and transmit the digital signal (“digital signals”) to the micro control unit (“control unit 2”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the sensor taught by the Yamazaki et al. reference with the functionality of the control unit taught by the Demizu reference.
One of ordinary skill in the art would have been motivated to modify the sensor with the functionality of the control unit to enable the periodic ON-OFF driving of the constant current circuit which supplies a fixed current to the valve actuators to detect the temperature of the valve actuators and the remarkable reduction of heat generation through the reduction of the average power consumption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito.
As per claim 2, the Saito reference discloses a sensor device comprising: a power switch (see [0044, 0060], “power feeding switch 103, position detecting switch 203”); wherein the power switch (“power feeding switch 103, position detecting switch 203”) comprises a transistor (“transistor”) comprising an oxide semiconductor layer (“oxide semiconductor”) comprising a channel formation region (“channel formation region”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito in view of US Pub. No. 2006/0155582 A1 (USPN 7,613,590 B2) to Brown.
As per claim 3, the Saito reference does not expressly disclose the further limitations taught by the Brown reference, namely: the sensor device (see [0091], “sensor 228”) is connected to a central control device (“remotely programmable apparatus 226/232”) by wireless communication (“wireless interface or transmission media”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the power tool sensors of the modular microprocessor-based power tool system taught by the Brown reference with the functionality of the power supply device taught by the Saito reference.
One of ordinary skill in the art would have been motivated to modify the power tool sensors of the modular microprocessor-based power tool system with the functionality of the power supply device to supply power by a radio signal so the power tool can be made to operate without consideration of a power supply cord, a position of an outlet, and the like.
As per claim 9, the Brown reference discloses the sensor device (see [0091], “sensor 228”) is one selected from the group consisting of a fire alarm, a human detection sensor, a proximity switch, a vibration sensor (“vibration sensor 20”), a radiation sensor, a surveillance camera, an electricity meter, a water meter, and a gas meter.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2003/0197427 A1 (USPN 7,015,598 B2) to Oohara in view of US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito.
As per claim 4, the Oohara reference discloses a sensor device comprising: a first power switch (see [0040], “first power supply switch”); a second power switch (see [0041], “second power supply switch”); and a voltage regulator circuit (see [0040], “switching voltage regulator 1000”) connected to the first power switch (“first power supply switch”) and the second power switch (“second power supply switch”), wherein each of the first power switch (“first power supply switch”) and the second power switch (“second power supply switch”) comprises a transistor comprising an oxide semiconductor layer comprising a channel formation region.
The Oohara reference does not expressly disclose the further limitations taught by the Saito reference, namely: each of the first power switch (see [0044, 0060], “power feeding switch 103, position detecting switch 203”) and the second power switch (see [0044, 0060], “power feeding switch 103, position detecting switch 203”) comprises a transistor (“transistor”) comprising an oxide semiconductor layer (“oxide semiconductor”) comprising a channel formation region (“channel formation region”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the power switches of the power control apparatus taught by the Oohara reference with the functionality of the power supply device taught by the Saito reference.
One of ordinary skill in the art would have been motivated to modify the power switches of the power control apparatus with the functionality of the power supply device to supply power by a radio signal so the power control apparatus can be made to operate without consideration of a power supply cord, a position of an outlet, and the like.

Claims 5 and 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2003/0197427 A1 (USPN 7,015,598 B2) to Oohara in view of US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito as applied to claim 4 above, and further in view of US Pub. No. 2006/0155582 A1 (USPN 7,613,590 B2) to Brown.
As per claim 5, neither the Oohara nor Saito reference expressly discloses the further limitations taught by the Brown reference, namely: the sensor device (see [0091], “sensor 228”) is connected to a central control device (“remotely programmable apparatus 226/232”) by wireless communication (“wireless interface or transmission media”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify the power tools of the modular microprocessor-based power tool system taught by the Brown reference with the power control apparatus taught by both the Oohara and Saito references.
One of ordinary skill in the art would have been motivated to further modify the power tools of the modular microprocessor-based power tool system with the power control apparatus to provide a first power supply and a second power supply so a control unit outputs power from the second power supply when the voltage sensed by the voltage sensor is below a selected value, and the control unit outputs power from the first power supply when the voltage sensed by the voltage sensor is above the selected value.
As per claim 10, the Brown reference discloses the sensor device (see [0091], “sensor 228”) is one selected from the group consisting of a fire alarm, a human detection sensor, a proximity switch, a vibration sensor (“vibration sensor 20”), a radiation sensor, a surveillance camera, an electricity meter, a water meter, and a gas meter.

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2006/0202051 A1 (USPN 7,383,721 B2) to Parsons et al. in view of US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito.
As per claim 6, the Parsons et al. reference discloses a sensor device comprising: a power switch (see [0165], “sensor or power switch 818”); a voltage regulator circuit (“voltage regulator 826”) connected to the power switch (“sensor or power switch 818”); and a load (“solenoid driver 820”) connected to the voltage regulator circuit (“voltage regulator 826”), the load (“solenoid driver 820”) comprising a sensor (“sensor or power switch 818”), wherein the power switch (“sensor or power switch 818”) comprises a transistor comprising an oxide semiconductor layer comprising a channel formation region, and wherein the sensor is one selected from the group consisting of a temperature sensor (see [0056], “temperature sensor 72”), an optical sensor, a gas sensor, a flame sensor, a smoke sensor, a humidity sensor (see [0067], “humidity sensor 66”), a pressure sensor (see [0059], “water pressure sensor”), a flow sensor (see [0067], “leak sensor 78”), a vibration sensor, a voice sensor, a magnetic sensor, a radiation sensor, a smell sensor, a pollen sensor, an acceleration sensor, an inclination sensor, a gyro sensor, a direction sensor, or a power sensor.
The Parsons et al. reference does not expressly disclose the further limitations taught by the Saito reference, namely: the power switch (see [0044, 0060], “power feeding switch 103, position detecting switch 203”) comprises a transistor (“transistor”) comprising an oxide semiconductor layer (“oxide semiconductor”) comprising a channel formation region (“channel formation region”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify sensor or power switch taught by the Parsons et al. reference with the functionality of the power supply device taught by the Saito reference.
One of ordinary skill in the art would have been motivated to modify sensor or power switch with the functionality of the power supply device to supply power by a radio signal so the power control apparatus can be made to operate without consideration of a power supply cord, a position of an outlet, and the like.
As per claim 7, the Parsons et al. reference discloses the sensor device (see [0069], “one or several sensors 64 through 72”) is connected to a central control device (“control system 60, controller 62”) by wireless communication (“wireless communication unit 76”).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2006/0202051 A1 (USPN 7,383,721 B2) to Parsons et al. in view of US Pub. No. 2011/0241435 A1 (USPN 9,203,478 B2) to Saito as applied to claims 6 and 7 above, and further in view of USPN 4,566,410 to Demizu.
As per claim 8, neither the Parsons et al. nor Saito reference expressly discloses the further limitations taught by the Demizu reference, namely: the load further comprises a micro control unit (see column 4 lines 33-44, “control unit 2”), an amplifier circuit (see column 4 lines 33-44, “amplifier 2d”) and an AD converter (see column 4 lines 33-44, “AD converter 2e”), wherein the amplifier circuit (“amplifier 2d”) is configured to amplify an input voltage (see column 4 lines 33-44, “amplifying a voltage drop”) from the sensor (see column 4 lines 33-44, “water temperature sensor 6”) and output amplified voltage (“amplifying a voltage drop”), and wherein the AD converter (“AD converter 2e”) is configured to convert the amplified voltage (“amplifying a voltage drop”) to a digital signal (see column 4 lines 33-44, “digital signals”) and transmit the digital signal (“digital signals”) to the micro control unit (“control unit 2”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify the sensor or power switch taught by both the Parsons et al. and Saito references with the functionality of the control unit taught by the Demizu reference.
One of ordinary skill in the art would have been motivated to further modify the sensor or power switch with the functionality of the control unit to enable the periodic ON-OFF driving of the constant current circuit which supplies a fixed current to the valve actuators to detect the temperature of the valve actuators and the remarkable reduction of heat generation through the reduction of the average power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to power supply circuits in general:
	USPN 9,932,818 B2 to Hay et al.
	USPN 9,726,700 B2 to Shamir
	USPN 8,575,907 B2 to Pan
	US Pub. No. 2012/0041695 A1 to Baldwin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10 September 2022